                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 WILLIAM D. HAMBY, JR.,                          )
                                                 )
                 Plaintiff,                      )
                                                 )
 v.                                              )       No.:       3:19-CV-00288
                                                 )                  REEVES/GUYTON
 TONY PARKER and LEE ANN                         )
 SHEPARD,                                        )
                                                 )
                 Defendants.                     )

                                    JUDGMENT ORDER

       For the reasons expressed in the accompanying Memorandum and Order filed today, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C.

§ 1983, is DISMISSED without prejudice.

       The Court CERTIFIES, for the reasons contained in the Memorandum and Order, that

any appeal taken from this decision would not be taken in good faith. 28 U.S.C. § 1915(a)(3); Fed.

R. App. P. 24.

       The Clerk is DIRECTED to close this case.

       SO ORDERED.

                                     _______________________________________________
                                     _________
                                            _ _________
                                                     _____ _________
                                                      ____        _ __________
                                                                            ______________
                                     CHIEF
                                     CHI
                                       H EF UNITED STATES         S DISTRICTT JUDGE




ENTERED AS A JUDGMENT


/s/ John L. Medearis
CLERK OF COURT
